DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions of Groups II and III as laid out in the Restriction Requirement of 11/15/2021, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20140361743 A1)[hereinafter “Lin”] and Nakao et al. (US 20150357852 A1)[hereinafter “Nakao”].
Regarding Claim 1, Lin discloses an apparatus capable of connecting to a battery pack [Paragraph [0005] – “FIG. 5 is a diagram of one possible embodiment for detecting and processing an imbalance within a battery cluster.”Paragraph [0007] – “FIG. 2 is a diagram of a possible battery pack arrangement for a pack comprised of multiple cells and monitored and controlled by a Battery Control Module.”Fig. 2 is part of the larger apparatus shown in Fig. 5, see Paragraphs [0028]-[0029] – “The DAS 144 may be a stand-alone module and may include the sensor modules (34 FIG. 2). The DAS 144 function may also be incorporated into a controller such as the BCM (36 FIG. 2).”], wherein the battery pack includes a first battery cell connected in series with a second battery cell [Fig. 2 – Battery cells], and has a first terminal and a second terminal [Fig. 2 – Positive/Negative terminals], comprising:
a fuel gauge circuit [Fig. 5 – The Cluster Management System and Data Acquisition System] configured to connect to the first terminal and the second terminal [Fig. 2 – Pack Voltage Measurement 40 connects to the terminals], and comprising:
a voltage detector configured to measure a total voltage of the battery pack [Fig. 2 – Pack Voltage Measurement 40];
a memory configured to store a first battery characteristic data indicating a relationship between open circuit voltage and capacity [Paragraph [0033] – “For a typical Lithium-Ion battery cell, there is a relationship between SOC and the open-circuit voltage (V.sub.oc) such that V.sub.oc=f(SOC). FIG. 4 shows a typical curve 96 showing the open-circuit voltage, V.sub.oc, as a function of SOC. The relationship between SOC and V.sub.oc may be determined from an analysis of battery properties or from testing the battery cells. The function may be such that SOC may be calculated as f.sup.-1(V.sub.oc). The function or the inverse function may be implemented as a table lookup or an equivalent equation.”];
and a processor, in communication with the voltage detector and the memory, and configured to detect imbalance between the series-connected battery cells [Fig. 5 – Imbalance Detector 100 and Imbalance Identifier 124.  See Paragraphs [0038]-[0039].], comprising:
determine a first capacity based on the measured total voltage and the first battery characteristic data [Paragraph [0033] – “For a typical Lithium-Ion battery cell, there is a relationship between SOC and the open-circuit voltage (V.sub.oc) such that V.sub.oc=f(SOC). FIG. 4 shows a typical curve 96 showing the open-circuit voltage, V.sub.oc, as a function of SOC. The relationship between SOC and V.sub.oc may be determined from an analysis of battery properties or from testing the battery cells. The function may be such that SOC may be calculated as f.sup.-1(V.sub.oc). The function or the inverse function may be implemented as a table lookup or an equivalent equation.”See also Paragraphs [0023] and [0047].];
compute a first actual resistance of the battery pack using the measured total voltage and a first load current; compute a second actual resistance of the battery pack using the measured total voltage and a second load current [See all of Paragraph [0030], but specifically – “A variety of battery models may be considered including: an open-circuit voltage--resistance (OCV-R) model based on coulomb counting”Paragraph [0047] further details the use of the OCV-R model.Paragraph [0047] – “A series lithium ion battery string with two cells will be described, although the methodology can be applied to battery clusters with more cells.”Paragraph [0047] – “Best results may be obtained for a constant current, but the disclosed system does not require this.”]; and
compute a second capacity of the first battery cell and a third capacity of the second battery cell using the computed first actual resistance, the computed second actual resistance, and a set of equations [Paragraph [0050]].
	Lin fails to disclose determining whether the computed first actual total resistance is equal to a theoretic resistance.  However, Nakao discloses performing such an analysis in order to detect deterioration of a battery [See Fig. 20 and Paragraph [0096] – “FIG. 20 is a diagram showing an example of R-OCV curve describing a relationship between internal resistance R of battery and OCV stored in the R-OCV curve storage unit 15133. Since internal resistance of battery changes along with deterioration of the battery, it is possible to detect deterioration of battery by detecting changes in internal resistances. Thus the R-OCV curve storage unit 15133 stores a plurality of patterns of R-OCV curves, and the determinator 15131 identifies a R-OCV curve corresponding to the current state of health as in the embodiment 1 where residual capacity Q is used to identify Q-OCV curve. The OCV curve corrector 1514 selects a SOC-OCV curve corresponding to the identified R-OCV curve.”].  It would have been obvious to evaluate the actual battery internal resistance relative to the estimated OCV-R model in order to ensure that the OCV-R model being used is actually accurate.

	Regarding Claim 2, Lin discloses that the memory is further configured to store a second battery characteristic data indicating a relationship between capacity, internal resistance, and current [Paragraph [0047], the use of Equation 2.].

Regarding Claim 3, the combination of Lin and Nakao would disclose that the theoretic resistance is selected from the second battery characteristic data [Consideration of the resistance indicated by the OCV-R model comprising Equations 1 and 2 in Paragraph [0047] of Lin.].

Regarding Claim 4, Lin discloses that the total voltage is the sum of a first voltage of the first battery cell and a second voltage of the second battery cell [Fig. 2 – Pack Voltage Measurement 40Paragraph [0064] – “Once the SOC and charge capacity values are known for each cell of the pack, the SOC and voltage for the entire pack may be calculated 228.”  One having ordinary skill in the art would have recognized that total voltage is the sum of individual cell voltages.].

Regarding Claim 5, Lin discloses that determining the first capacity comprises selecting a capacity from the first battery characteristic data that corresponds to the measured total voltage [Paragraph [0033] – “For a typical Lithium-Ion battery cell, there is a relationship between SOC and the open-circuit voltage (V.sub.oc) such that V.sub.oc=f(SOC). FIG. 4 shows a typical curve 96 showing the open-circuit voltage, V.sub.oc, as a function of SOC. The relationship between SOC and V.sub.oc may be determined from an analysis of battery properties or from testing the battery cells. The function may be such that SOC may be calculated as f.sup.-1(V.sub.oc). The function or the inverse function may be implemented as a table lookup or an equivalent equation.”See also Paragraphs [0023] and [0047].].

Regarding Claim 6, Lin discloses that the set of equations comprises:
a first function describing a first resistance versus capacity curve with a first current parameter [Paragraph [0050] – Equation 4]; and
a second function describing a second resistance versus capacity curve with a second current parameter [Paragraph [0050] – Equation 6].

Regarding Claim 7, Lin discloses that the set of equations comprises an equation that describes a total capacity as the sum of the second capacity and the third capacity [Paragraph [0064] – “Once the SOC and charge capacity values are known for each cell of the pack, the SOC and voltage for the entire pack may be calculated 228.”  One having ordinary skill in the art would have recognized that total SOC is the sum of individual cell SOCs and charge capacities.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130063094 A1 – METHOD AND SYSTEM FOR USE WITH A VEHICLE BATTERY
US 20110112781 A1 – METHOD FOR ESTIMATING BATTERY DEGRADATION IN A VEHICLE BATTERY PACK
US 20200284841 A1 – ELECTRONIC DEVICE FOR DETERMINING STATE OF CHARGE OF BATTERY DEVICE, AND METHOD OF OPERATING THE ELECTRONIC DEVICE
US 20190146039 A1 – Method For Determining The Internal Resistance Of Battery Cells, Battery Module, And Device
US 20170370995 A1 – METHOD AND APPARATUS FOR DETECTING STATE OF BATTERY

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865